This case comes before us upon exceptions and motion for new trial upon the ground of newly discovered evidence. The verdict was for the plaintiff. The defendant waives exceptions and relies upon the motion. After a careful examination of the new evidence, which is that of one person, who was a boy only fourteen years old when the occurrence arose upon which this action was founded, and comparing that evidence with the entire record of evidence at the original trial, we are not persuaded that this new evidence ought to, or would, change the result. Neither are we persuaded ‘that this evidence could not have been discovered by due diligence before the original trial. Motion overruled;